
	
		II
		110th CONGRESS
		2d Session
		S. 3240
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mr. Sessions (for
			 himself, Mr. Alexander,
			 Mr. Allard, Mr.
			 Barrasso, and Mr. Cochran)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote energy production and security in the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Better Energy Strategy for Tomorrow
			 Act of 2008 or the BEST Act of 2008.
		2.DefinitionsIn this Act:
			(1)Air
			 pollutantThe term air pollutant has the meaning
			 given the term in section 302 of the Clean Air Act (42 U.S.C. 7602).
			(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.
			 Federal energy policiesNot
			 later than 90 days after the date of enactment of this Act and annually
			 thereafter, the Secretary shall—
			(1)conduct an analysis of all policies of the
			 Federal Government (including mandates, subsidies, tariffs, and tax policy)
			 that encourage, or have the potential to encourage, energy production in the
			 United States; and
			(2)submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives a report that contains
			 recommendations for the adjustment of the policies described in paragraph (1)
			 to reduce—
				(A)the dependence of
			 the United States on foreign sources of energy;
				(B)the quantity of
			 air pollutants in the environment;
				(C)greenhouse gas
			 emissions; and
				(D)the cost of
			 energy.
				4.Energy security
			 strategy
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and every 4 years thereafter, the President shall develop an energy
			 security strategy that proposes comprehensive and long-range energy policies
			 for the United States to reduce—
				(1)the dependence of
			 the United States on foreign sources of energy;
				(2)the quantity of
			 air pollutants in the environment;
				(3)greenhouse gas
			 emissions; and
				(4)the cost of
			 energy.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act and every 4 years
			 year thereafter, the President shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report that describes the latest energy security
			 strategy developed under subsection (a), including—
				(1)an estimate of
			 the domestic and foreign energy supplies needed to meet the projected energy
			 demand of the United States consistent with the strategy developed under
			 subsection (a); and
				(2)a summary of
			 research and development efforts funded by the Federal Government to achieve
			 the strategy developed under subsection (a).
				5.Administration
			(a)CommentsIn
			 preparing each report required under sections 3(2) and 4(b) (referred to in
			 this section as each report), the Secretary and the President,
			 respectively, shall seek the comments of State and local agencies and the
			 private sector to ensure, to the maximum extent practicable, that the views and
			 proposals of all segments of the economy are taken into account in preparing
			 each report.
			(b)Data and
			 analysisThe Secretary and the President shall include in each
			 report such data and analyses as are necessary to support the objectives,
			 resource needs, and policy recommendations of each report.
			(c)ReviewThe
			 Secretary and the President shall enter into an arrangement with the National
			 Academy of Sciences under which the Academy shall—
				(1)conduct a review
			 of each report; and
				(2)submit to the
			 Committee on Energy and Natural Resources of the Senate, the Committee on
			 Energy and Commerce of the House of Representatives, and the Secretary a report
			 that describes the results of each review.
				
